      Case 3:19-cr-00452-X Document 64 Filed 07/23/20         Page 1 of 2 PageID 176



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 UNITED STATES OF AMERICA,                  §
                Plaintiff,                  §
                                            §   3:19-CR-00452-X
 v.                                         §
                                            §
 BRIAN CARPENTER (1)                        §
 JERRY HAWRYLAK (2)                         §
                                            §
                        Defendants.         §


            ORDER GRANTING JOINT MOTION TO CONTINUE TRIAL

      Before the Court is Defendant Brian Carpenter and Jerry Hawrylak’s Joint Motion

to Continue Trial (the “Motion”) (Doc. No. 63), filed on June 17, 2020. The Court finds that

the ends of justice served by granting the continuance outweigh the best interests of the

public and the defendants in a speedy trial, and that failure to grant such a continuance

might result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(A), (B)(i).

      The Court finds that Counsel needs additional time to review additional discovery to

be produced in this case. The existing trial date in this case of August 10, 2020 would deny

counsel for the defendants the reasonable time necessary for effective preparation of the

defense. 18 U.S.C. § 3161(h)(7)(B). The likely result would be an inability to continue the

proceeding and a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).   Therefore, the Court

GRANTS the Motion.

      Accordingly, it is ORDERED that the trial of the case is reset from August 10, 2020

to Monday, December 7, 2020 at 9:00 a.m. The period of delay shall be excluded in

computing the time within which the trial must commence.
      Case 3:19-cr-00452-X Document 64 Filed 07/23/20         Page 2 of 2 PageID 177



      Pretrial motions must be filed no later than October 19, 2020 and all responses,

including responses to any previously pending motions, no later than October 26, 2020.

      Requested voir dire questions, proposed jury instructions, witness lists (with

witnesses designated as “custodial,” “expert,” or “fact,” as well as “probable” or “possible”),

exhibit lists (with copies of exhibits furnished to the Court), and motions in limine must be

filed no later than November 27, 2020.

      Pretrial Conference is hereby scheduled for Monday November 30, 2020 at 10:00

a.m. The defendant need not be present for the Pretrial Conference.

      Signed this 23rd day of July, 2020.




                                                      BRANTLEY STARR
                                                      UNITED STATES DISTRICT JUDGE
